



COURT OF APPEAL FOR ONTARIO

CITATION:  Lamb (Re), 2014 ONCA 169

DATE: 20140303

DOCKET: C56891

Laskin, Juriansz and Watt JJ.A.

IN THE MATTER OF:  Phillip Lamb

AN APPEAL UNDER PART XX.1 OF THE
CODE

Phillip Lamb, appearing in person

Joseph DiLuca,
amicus curiae

Mary-Ellen Hurman, for the Attorney General of Ontario

Gavin S. MacKenzie, for the Centre for Addiction and
    Mental Health

Heard and released orally:  February 28, 2014

On appeal against the disposition of the Ontario Review
    Board dated, April 4, 2013.

ENDORSEMENT

[1]

It was common ground before the Board that the appellant was a
    significant threat to the safety of the public.  It follows from the uncontested
    nature of this finding, which remains the case on appeal, that an absolute
    discharge was not available in this case.

[2]

The Board considered whether a conditional discharge was appropriate and
    concluded that it was not.  Their conclusion that a detention order was the
    least onerous and least restrictive disposition was fully supported by the
    evidence adduced at the hearing.  That conclusion was not tainted by legal
    error or by any misapprehension of the evidence and is plainly reasonable.  We observe
    that, in light of the fresh evidence that the appellant is currently incapable
    of consenting to treatment, a conditional discharge is not an option available
    to us today.

[3]

The appellants next annual review is scheduled for March 4, 2014 when
    it will be open to him to advance once again his case for a conditional
    discharge.

[4]

The appeal is dismissed.

John
    Laskin J.A.

R.G.
    Juriansz J.A.

David
    Watt J.A.


